TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2019



                                     NO. 03-19-00329-CV


                             Kirk Wayne McBride, Sr., Appellant

                                               v.

    Texas Board of Pardons and Paroles; David Gutierrez, Chair of the Texas Board of
   Pardons and Paroles; Pamela Thielke, Director of the Texas Department of Criminal
                        Justice; and Michael Arellano, Appellees




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on April 15, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.